DETAILED ACTION
Applicant’s preliminary amendment, filed April 29, 2020, are fully acknowledged by the Examiner. Currently, claims 21-26, 28-36 and 38 are pending and newly added, with claims 1-20 cancelled. The following is a complete response to the April 29, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: the Examiner respectfully requests Applicant update the status of each application in paragraph [0001] of the Specification to reflect its current status with the Office.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The Examiner has opted, at this time, to not renumber claims 28-36 and 38 to correct the claim numbering issue given that such would raise confusion due to each of claims 28-36 and 38 reciting dependency on missing claim 27. The Examiner respectfully suggests that Applicant carefully consider amendments or cancellations to the claims in a subsequent response in order to obviate the instant claim numbering issue.
The obviousness-type double patenting rejections set forth below will be made with respect to the claim numbering set forth in the April 29, 2020 claim listing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,081 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant independent claim 21, the Examiner notes that the difference between the instant claim and patented claim 1 lies in the fact that the patented claim includes many more elements including the last two functional recitations with regard to how the first/second output is generated and is, thus, much more specific.  Therefore, the invention of patented claim 1 of the patent is in effect a “species” of the “generic” invention of instant claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claim 21 is anticipated by patented claim 1, it is not patentably distinct from the patented claim.  
With respect to instant dependent claim 22, see patented claim 2;
With respect to instant dependent claim 23, see patented claim 3;
With respect to instant dependent claim 24, see patented claim 4;
With respect to instant dependent claim 25, see patented claim 5.
With respect to instant independent claim 26, the Examiner notes that the difference between the instant claim and patented claim 7 lies in the fact that the patented claim includes many more elements including the last two functional recitations with regard to how the first/second output is generated and is, thus, much more specific.  Therefore, the invention of patented claim 7 of the patent is in effect a “species” of the “generic” invention of instant claim 26.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claim 26 is anticipated by patented claim 7, it is not patentably distinct from the patented claim.  
With respect to instant dependent claim 28, see patented claim 8;
With respect to instant dependent claim 29, see patented claim 9;
With respect to instant dependent claim 30, see patented claim 10;
With respect to instant dependent claim 31, see patented claim 11.
With respect to instant dependent claim 32, see patented claim 12;
With respect to instant dependent claim 33, see patented claim 13;
With respect to instant dependent claim 34, see patented claim 16;
With respect to instant dependent claim 35, see patented claim 17.
With respect to instant dependent claim 36, see patented claim 18;
With respect to instant dependent claim 38, see patented claim 19;
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,636,164 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant independent claim 21, the Examiner notes that the difference between the instant claim and patented claims 1 or 6 lies in the fact that the patented claim includes many more elements including the last two functional recitations with regard to how the first/second output is generated and is, thus, much more specific.  Therefore, the invention of patented claims 1 or 6 of the patent is in effect a “species” of the “generic” invention of instant claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claim 21 is anticipated by patented claims 1 or 6, it is not patentably distinct from the patented claim.  
With respect to instant dependent claims 22 -25, see respective patented claims 2-5 and 7-17.
With respect to instant independent claim 26, the Examiner notes that the difference between the instant claim and patented claim 17 lies in the fact that the patented claim includes many more elements including the last two functional recitations with regard to how the first/second output is generated and is, thus, much more specific.  Therefore, the invention of patented claim 17 of the patent is in effect a “species” of the “generic” invention of instant claim 26.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claim 26 is anticipated by patented claim 17, it is not patentably distinct from the patented claim.  
With respect to instant dependent claim 28-36 and 38, see patented claims 18-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794